Citation Nr: 0527728	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain, with minimal spur, degenerative disc 
disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to August 
1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which awarded service connection for a low back 
disorder, and assigned a noncompensable evaluation effective 
September 1, 1999.  In July 2003, this case was remanded by 
the Board for additional evidentiary development.  In April 
2005, a rating decision was issued which increased the 
evaluation assigned for the veteran's lumbosacral DDD to 20 
percent, effective from September 1, 1999.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain, with 
minimal spur and DDD, is manifested by flare-ups reported two 
to three times per week, with flexion to 105 degrees; lateral 
bending to 20 degrees bilaterally; rotation to 30 degrees on 
the left and to 25 degrees on the right; and extension to 25 
degrees with complaints of low back pain.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for the veteran's lumbosacral strain, with minimal 
spur and DDD, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3/102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.71a; Diagnostic Codes (DCs) 
5293, 5295 (2002), effective prior to September 23, 2002; DCs 
5293, 5295 (2003), effective as of September 23, 2002; DCs 
5235 to 5243 (2004), effective September 26, 2003.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 

In the present case, the veteran filed a substantially 
complete claim for service connection for a low back 
disability on September 22, 1999.  The rating action issued 
in April 2000 awarded service connection for the low back 
disability, and assigned a noncompensable evaluation.  In the 
March 2002 supplemental statement of the case (SSOC), the AOJ 
provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to submit all relevant evidence.  
This SSOC included the provisions of 38 C.F.R. § 3.159.  The 
claim was then readjudicated in April 2005, and he was sent 
another SSOC which again included the provisions of 38 C.F.R. 
§ 3.159.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004). 

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the assistance and notification requirements of 38 C.F.R. 
§ 3.159.  The record contains all relevant treatment records 
referred to by the veteran.  Moreover, he was afforded a VA 
examination of his back disorder in January 2004.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

Factual background

The veteran was afforded a VA examination in November 1999.  
He complained of low back pain, without direct injury.  The 
clinical examiner noted that he was not tender and there was 
no scoliosis.  He was able to flex to 95 degrees; extend to 
40 degrees; flex laterally to 40 degrees bilaterally; and 
rotate to 35 degrees bilaterally.  He could squat with 
difficulty, and straight leg raises were negative, as were 
deep tendon reflexes.  X-rays revealed normal lumbar 
vertebrae alignment with preservation of the intervertebral 
interspaces.  There was no degenerative spurring evident, 
with the exception of minimal spurring on the lateral margin 
of the L3-4 disc space.  The diagnosis was lumbosacral 
strain.

VA afforded the veteran an orthopedic examination in February 
2003.  He stated that he would have low back pain flare-ups; 
twice a year he would have severe pain that would last three 
weeks.  There would also be pain shooting into the right 
lateral calf.  He noted particular difficulty with forward 
bending, and said he had lost five work days over the past 
year because of pain.  In between flare-ups, he would have 
milder periods of discomfort.  The physical examination noted 
mild S-shaped thoracolumbar curvature.  Range of motion 
studies showed 95 degrees of flexion (could touch his toes); 
20 degrees of extension with some discomfort; 25 degrees of 
lateral flexion bilaterally; and 35 degrees of rotation 
bilaterally.  Straight leg raising was negative, as was the 
Laseque's sign.  He had mild spasms over the paravertebral 
musculature.  Sensation was intact to light touch.  Ankle and 
knee jerks were 1+ bilaterally.  The assessment was lumbar 
strain with spondylosis.  The examiner noted that he had no 
restrictions on the job as a railroad machinist, but that he 
could not engage in very heavy exertion.  He could lift 50 to 
75 pounds (even 100 pounds), if careful.  He had weakened 
movement, fatigability, and incoordination during flare-ups.

In January 2004, the veteran was again examined by VA.  He 
stated that he had flare-ups two to three times per week, 
although he said that he functioned fairly well despite 
having to be careful with certain activities.  The objective 
examination noted no limp and normal heel and toe walking.  
He could squat fully, and did not need assistance in order to 
recover.  Range of motion noted 105 degrees of flexion, 
nearly to the toes (without complaints of pain); 20 degrees 
of lateral bending (without complaint of pain); lateral 
rotation to 30 degrees on the left (with complaints of 
tightness) and 25 degrees on the right (with complaints of 
tightness); and 25 degrees of extension (with complaints of 
low back pain).  The deep tendon reflexes were 2+ at the 
knees and ankles.  Straight leg raises were to 90 degrees 
bilaterally, with a complaint of left hamstring tightness.  
Sensation was intact.  The right extensor hallucis longus was 
4/5 on the right; 5/5 on the left.  The anterolateral group 
was 5/5 bilaterally.  The X-ray showed some narrowing of the 
L5-S1 interval.  The diagnoses were chronic intermittent low 
back and right leg pain; lumbar DDD; and apparent residual L5 
radiculopathy.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease was initially rated 0 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  This was increased to 20 percent, pursuant 
to DC 5243 (2004), effective from the date of the grant of 
service connection.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, including Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These changes 
became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the April 2005 SSOC.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.71a, DC 5295 (2002), effective prior to 
September 23, 2002, a lumbosacral strain is rated as 20 
percent disabling with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position and is rated 40 percent disabling when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In evaluating the claims file, the Board 
finds that the veteran's low back disability does not more 
closely approximate the criteria for a 40 percent disability 
rating under this code.  The veteran has not demonstrated 
listing of his whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion, 
or narrowing and irregularity of joint space.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability which involves pain and 
discomfort, as well as some limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  Initially we note that, as to any complaints the 
veteran has about pain radiating to his legs, these symptoms 
were separately rated in an April 2005 rating decision.  
Therefore, these symptoms will not be considered in the 
present decision.  The Board finds, first, that the veteran's 
disability does not warrant an increase to a 40 percent 
disability rating under the criteria of old DC 5293.  A 40 
percent disability rating requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
The veteran has indicated that he has flare-ups two to three 
times a week, although he only described about two episodes a 
year that he described as severe.  Despite these reported 
flare-ups, he was noted to function fairly well, with little 
time lost at work due to back complaints.  Given his 
functional capabilities, his symptoms can not be described as 
resulting in only intermittent relief.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with a fracture of his vertebra, nor does his 
medical evidence show he had ankylosis of any portion of his 
spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) 
are not for application.

Under 38 C.F.R. § 4.71a, DC 5292 awards a 10 percent 
disability rating for slight limitation of motion of the 
lumbar spine, 20 percent disability for moderate limitation 
of motion, and 40 percent disability for severe limitation of 
motion of the lumbar spine.  While the veteran has definitely 
demonstrated some limitation of his lumbar spine, his VA 
examination reports do not show that his limitation is 
severe. Indeed, the veteran could flex his lumbar spine to 
105 degrees, and also extend it to 25 degrees, in January 
2004.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining, under section 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  There is no indication in 
the objective record that the veteran experiences any 
incapacitating episodes.  Therefore, an increase to 40 
percent is not warranted under DC 5293.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 30 percent 
is not warranted, because the veteran's forward flexion of 
the cervical spine is not limited to 15 degrees or less, nor 
has the veteran demonstrated favorable ankylosis of the 
entire lumbar spine.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered, and are now 
located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004). 
The specific criteria, however, were not amended, except that 
DC 5243 provides that the alternative to this code is to rate 
the disability under the General Rating Formula for the 
spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability. DeLuca v. 
Brown, 8 Vet. App. 202, 207-8 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Kuzma precedent and the ensuing General Counsel opinions, 
which required the Board to apply the old criteria despite 
their having been rescinded.  In any future claims and 
adjudications, the RO will apply only the amended rating 
criteria, and will consider evidence developed after the 
present claim.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (extra-
schedular ratings may be authorized by the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain, with minimal spur, DDD is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


